Citation Nr: 0821763	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial higher (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that granted service connection and noncompensable rating for 
bilateral hearing loss, effective April 15, 2005, and denied 
service connection for PTSD.  In May 2008, the veteran 
testified at a Board hearing.  A May 2008 motion to advance 
the case on the Board's docket was granted by the Board in 
June 2008.  

The Board notes that at the May 2008 Board hearing, the 
veteran raised the issue of entitlement to an effective date 
earlier than April 15, 2005, for service connection for 
bilateral hearing loss.  That issue is not before the Board 
at this time and is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors during World War II.  His service personnel 
records indicate that he served with the 17th Special U.S. 
Naval Construction Battalion (17th Special Battalion) and 
that he was an electrician's mate second class.  There was a 
notation that he had one year and nine months of overseas 
duty as of September 1945.  The service personnel records 
show that in September 1944, the veteran participated in the 
occupation of Peleliu Island and the Palau Islands.  Such 
records also indicate that he was authorized to wear the 
SeaBee Insignia and that he was authorized to wear the Bronze 
Star on the Asiatic-Pacific Ribbon for the capture and 
occupation of the Southern Palau Islands.  The veteran has 
reported various stressors including exposure to rifle and 
mortar fire.  He specifically reported that he was attached 
to a Marine division and participated in the invasion of 
Peleliu Island where he was exposed to mortar fire, dead and 
wounded soldiers, and that a good friend, J. P., was killed 
in action at that time.  The veteran's statements are 
considered credible based on his service personnel records 
and it appears, therefore, that he had verified combat 
stressors.  

The veteran's service medical records do not show treatment 
for PTSD or for any psychiatric problems.  

Post-service VA treatment records also do not specifically 
refer to treatment for PTSD or for any psychiatric disorders.  
The Board observes, however, that the veteran has never been 
afforded a VA examination that included an etiological 
opinion, after a review of his entire claims file, as to his 
claim for service connection for PTSD.  Thus, the Board finds 
that a new examination should be scheduled to determine 
whether the veteran meets the diagnostic criteria of PTSD.  
38 C.F.R. § 3.159(c)(4).  

As to the veteran's claim for an initial higher (compensable 
rating) for bilateral hearing loss, the Board notes he was 
last afforded a VA audiological examination in November 2005.  
The diagnoses were bilateral sensorineural hearing loss with 
a mild to profound loss in the right ear and a mild to severe 
loss in the left ear.  

In his September 2005 substantive appeal, the veteran 
reported that his hearing loss was worse and that he missed 
many things that were said to him by his grandchildren and in 
general conversations.  At the May 2008 Board hearing, the 
veteran testified that he thought his hearing loss had 
worsened since November 2005 when he had his last VA 
examination.  

The Board observes that the veteran has not been afforded a 
VA examination as to his bilateral hearing loss in over two 
and a half years.  Additionally, the Board notes that the 
veteran has specifically indicated possible worsening of his 
bilateral hearing loss.  VA's General Counsel has indicated 
that when it is asserted that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board finds 
that a current examination is necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
hearing problems and PTSD since May 2006.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
May 2006 should be obtained.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD as a result of his combat 
stressors.  The examination report should 
include a detailed account of 
all pathology found to be present.  The 
report of the examination should include 
a rationale for all opinions expressed.  
All studies or tests deemed necessary 
should be accomplished.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  

3.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected bilateral hearing 
loss.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted and 
all signs and symptoms of the service-
connected bilateral hearing loss should 
be reported in detail.  

4.  Thereafter, review the claims for 
entitlement to service connection for PTSD 
and entitlement to an initial higher 
(compensable) rating for bilateral hearing 
loss.  If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
an opportunity to respond before the case 
is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

